407 F.2d 1326
James HOLLYFIELD, Appellant,v.UNITED STATES of America, Appellee,
No. 22624
United States Court of Appeals Ninth Circuit.
Feb. 20, 1969.

William C. Miller (argued), Los Angeles, Cal., for appellant.
Irving Prager (argued), Asst. U. S. Atty., Wm. M. Byrne, Jr., U. S. Atty., Robert L. Brosio, Eric A. Nobles, Asst. U. S. Attys., Los Angeles, Cal., for appellee.
Before BARNES, MERRILL and CARTER, Circuit Judges.
PER CURIAM:


1
Testimony introduced by the Government supports denial of appellant's motion to suppress evidence obtained in a search of appellant's person.  The search was incident to arrest.  Probable cause for the arrest was given by the marijuana smoking paraphernalia in plain view in the apartment in which the arrest took place.  Entry to the apartment was on invitation.


2
The judge's comment on the sufficiency of evidence of conspiracy was in no respect improper.  The judge was, by appellant's objection, called upon to rule on the subject.  In instructing the jury he advised that in its fact-finding no weight was to be attached to judicial comment.


3
Affirmed.